FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PETER URRUTIA FERNANDEZ;                  
MARTHA AMPIL KATIGBAK,                            No. 06-74228
                     Petitioners,                 Agency Nos.
               v.                                A72-401-498
MICHAEL B. MUKASEY,* Attorney                     A72-516-414
General,                                           OPINION
                    Respondent.
                                          
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                  Argued and Submitted
        December 3, 2007—San Francisco, California

                      Filed January 7, 2008

       Before: Betty B. Fletcher, Marsha S. Berzon, and
            Johnnie B. Rawlinson, Circuit Judges.

                       Per Curiam Opinion




  *Michael B. Mukasey is substituted for his predecessor, Alberto R.
Gonzales, as Attorney General of the United States, pursuant to Fed. R.
App. P. 43(c)(2).

                                 165
                        FERNANDEZ v. MUKASEY                           167


                              COUNSEL

Martin Avila Robles, San Francisco, California, for the peti-
tioners.

Don G. Scroggin, Department of Justice, Washington, D.C.,
for the respondent.


                               OPINION

PER CURIAM:

   Petitioners Peter Fernandez and Martha Katigbak appeal
from a final order of removal entered after the BIA denied
their application for cancellation of removal due to their lack
of a qualifying relative. 8 U.S.C. § 1229b(b). Petitioners are
devout Catholics who have attempted to conceive a child for
many years. They contend that they have been unable to have
a child due to their opposition to in vitro fertilization, a
method disapproved by the Catholic church. Petitioners argue
that the application of the statutory requirements for cancella-
tion of removal to them violates the Free Exercise Clause of
the First Amendment and the Religious Freedom Restoration
Act (“RFRA”). We deny the petition.

   [1] Petitioners have failed to establish that the qualifying
relative requirement for cancellation places a substantial bur-
den on their religious exercise under RFRA.1 42 U.S.C.
  1
    Petitioners’ failure to demonstrate a substantial burden under RFRA
necessarily means that they have failed to establish a violation of the Free
Exercise Clause, as RFRA’s prohibition on statutes that burden religion is
stricter than that contained in the Free Exercise Clause. See Employment
Division v. Smith, 494 U.S. 872, 878-80 (1990) (the Free Exercise Clause
is not violated by a facially neutral statute of general applicability).
168                   FERNANDEZ v. MUKASEY
§ 2000bb-1(a). First, petitioners have not established that their
lack of a qualifying relative is due to their religious beliefs.
Adopted children are treated as qualifying relatives for pur-
poses of the cancellation of removal statute. 8 U.S.C.
§ 1101(b)(1)(E). Petitioners have not claimed that their Cath-
olic beliefs prevent them from adopting a child. They state
that they do not wish to adopt because their lives are currently
uncertain due to their immigration status. That reason is not
traceable to their religious beliefs and applies equally to birth
children. Petitioners thus have not demonstrated that their
ineligibility for cancellation is a result of their religious views.

   [2] Second, the connection between having a child and
obtaining cancellation of removal is too attenuated to create
a substantial burden on petitioners’ religious exercise. In
order to be eligible for cancellation of removal, an applicant
must “establish[ ] that removal would result in exceptional
and extremely unusual hardship to the alien’s spouse, parent,
or child, who is a citizen of the United States or an alien law-
fully admitted for permanent residence.” 8 U.S.C. § 1229b(b)
(1)(D). The BIA has interpreted “exceptional and extremely
unusual hardship” to require that cancellation of removal be
limited to “ ‘truly exceptional’ ” situations. Matter of Mon-
real, 23 I. & N. Dec. 56, 62 (BIA 2001) (quoting H.R. Conf.
Rep. No. 104-828). With regard to hardship to a child, peti-
tioners generally must demonstrate that they have a “qualify-
ing child with very serious health issues, or compelling
special needs in school.” Id. at 63. The difficulty of meeting
this standard is reflected in the rarity of grants of cancellation
of removal to aliens who are not legal permanent residents: in
306,395 removal proceedings adjudicated in 2005, only 3,093
individuals were granted cancellation of removal for a non-
permanent resident, a rate of just 1%. United States Depart-
ment of Justice, Executive Office for Immigration Review,
FISCAL YEAR 2005 STATISTICAL YEARBOOK, Table 4 & 15.

   [3] Petitioners have no reason to expect that a child born to
them as a result of in vitro fertilization would have the serious
                    FERNANDEZ v. MUKASEY                    169
health or learning issues generally required to merit a grant of
cancellation of removal. They therefore have not shown that
the cancellation statute puts “substantial pressure on [them] to
modify [their] behavior and to violate [their] beliefs.” Guam
v. Guerrero, 290 F.3d 1210, 1222 (9th Cir. 2002) (quoting
Thomas v. Review Bd. of Ind. Employment Sec. Div., 450 U.S.
707, 718 (1981)). No sensible person would abandon his reli-
gious precepts to have a child in the hope that the child would
be so very ill or learning disabled as to come within the small
number of children as to whom “exceptional and extremely
unusual hardship” can be shown.

 For the foregoing reasons, the petition for review is
DENIED.